Citation Nr: 9906830	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-22 982	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, calculated in 
the amount of $2,543.97, was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which found that the overpayment 
of Chapter 30 VA educational assistance benefits, calculated 
in the amount of $2,543.97, was not due solely to 
administrative error and was therefore properly created.


REMAND

A review of the record reflects that additional development 
by the RO is needed before the Board can proceed further in 
adjudicating the veteran's claim.  The veteran served on 
active duty from July 1971 to September 1993.  In December 
1993, the RO received a VA Form 22-1990 (Application for 
Education Benefits) from the veteran requesting educational 
assistance for a flight training program.  The application 
showed that the veteran had a commercial pilot/airplane 
single engine certificate.  In March 1994, the RO received a 
VA Form 22-1999 (Enrollment Certification) from Kirtland Aero 
Club certifying the veteran's enrollment in an 
Instrument/Commercial course that began on February 25, 1994.   
Attached to that enrollment certification was a VA Form 22-
6553 (Monthly Certification of Flight Training) confirming 
that the veteran had begun an Instrument/Commercial course on 
February 25, 1994, and showing that he had a Class III 
medical certificate.  Subsequently, the RO received a VA Form 
22-1998 (Approval Information Courses in Flight Schools) 
signed by an Education Liaison Representative, which showed 
that two of the veteran's courses had been approved: 
Commercial and Commercial Test.  A Report of Approval 
Information dated April 1994 indicates that the school was 
certifying only the Commercial course at that time.

In May 1994, the RO sent the veteran a letter indicating that 
he had been awarded educational benefits under the Montgomery 
GI bill, effective February 25, 1994, for enrollment in a 
flight training course.  The RO informed the veteran that he 
must have a valid private pilot's license and maintain a 
Class II medical certificate.  Thereafter, the RO received 
additional VA Forms 22-6553c (Monthly Certification of Flight 
Training) showing the veteran's continued enrollment in the 
Instrument/Commercial course through November 30, 1994.  
These forms reflect that the veteran had a Class III medical 
certificate until June 29, 1994, when he upgraded the 
certificate to Class II.  Based on the enrollment 
certifications, certifications of flight training, and 
approval information, the RO issued the veteran payment for 
flight training completed from February 25, 1994 to November 
22, 1994.   

However, in December 1994, the RO received two conflicting VA 
Forms 22-1999 (Enrollment Certification) from the veteran's 
school showing that the veteran had been enrolled in both an 
Instrument Rating program and a Commercial Pilot Refresher 
program since February 25, 1994.  One of the forms indicated 
that the veteran had received his commercial certificate in 
July 1973.  

In September 1995, the veteran contacted the RO with a 
dispute regarding the amount of educational benefits he had 
received for the period February 1994 to November 1994.  
Apparently he had learned earlier that his school had 
submitted certifications containing inaccurate numbers.  The 
veteran indicated that he had sent the RO corrected 
certifications in April 1995, but according to the RO, those 
certifications were never received.  Accordingly, shortly 
thereafter, the veteran resubmitted the corrected 
certifications, which still showed that the veteran had a 
Class III medical certificate prior to June 29, 1994, and 
revised approval information reflecting that several of the 
veteran's programs, including Commercial, Instrument, and 
Commercial Test, had been approved.  

Based on the information received, specifically, the 
certifications showing that the veteran did not have a Class 
II medical certificate until June 29, 1994, the RO, by 
administrative decision dated January 1996, determined that 
it had mistakenly paid the veteran educational benefits for 
the period extending from February 25, 1994 to June 29, 1994.  
The RO further determined that the veteran was not 
responsible for repaying such benefits because they were 
awarded as a result of administrative error.  In a letter 
sent the same month, the RO informed the veteran that, in 
addition to forgiving repayment of the aforementioned debt, 
it had adjusted his flight benefits for the period July 1, 
1994 to November 22, 1994, based on the corrected 
certifications, and that as a result of that adjustment, an 
overpayment of $117.84 had been created for which the veteran 
was responsible for repaying.

In a letter dated February 1996, the veteran disputed both 
bases of the RO's January 1996 finding that he had been 
awarded VA benefits in error.  He first explained why he 
waited until June 1994 to obtain his Class II medical 
certificate.  He then explained that he had not been overpaid 
benefits, and that actually, the VA owed him $410.43 
($2,795.34 owed minus $2,384.91 paid).  The veteran stated 
that he was not enrolled in the Commercial/Instrument program 
because he had previously received his commercial pilot's 
certificate in July 1973.  He stated that he was enrolled in 
an "Instrument" course which began on February 25, 1994, 
and that the Commercial refresher course was approved by the 
local VA education benefits representative.

In response to that letter, in April 1996, the RO issued 
another administrative decision indicating that its prior 
administrative decision was clearly and unmistakably 
erroneous.  It held that the veteran was not entitled to any 
of the educational benefits received for the period February 
25, 1994 to November 22, 1994, which totaled $2,543.97, 
because: the school falsely certified him for a program in 
which he was not entitled to participate; the local VA 
education benefits representative had approved the veteran 
for a program which was not approved for veterans training, 
i.e., the refresher course; and the veteran signed a monthly 
certification of flight training showing that he was enrolled 
in an Instrument/Commercial course when he was not in this 
program.  This appeal ensues from that decision.

In written statements received during the pendency of this 
appeal and during a hearing held before the undersigned Board 
Member, the veteran contends that he enrolled in a flight 
program at Kirtland Aero Club with the objective of becoming 
a certified flight instructor; that in order to fulfill his 
objective, a commercial pilot certificate and an instrument 
rating was required; that when he enrolled in the program, he 
had a commercial pilot certificate, but not an instrument 
rating; that Kirtland Aero Club enrolled him in a dual 
Instrument/Commercial course with the goals of obtaining an 
instrument rating and updating his prior commercial 
certification training; and that Kirtland Aero Club's 
curriculum did not include a separate instrument rating 
course.  The veteran has also asserted that Kirtland Aero 
Club did, in fact, give him full credit for his previous 
experience and shorten his training time accordingly.

While noting the veteran's assertions, it does not appear 
that, as the record stands, there is independent evidence 
confirming the truth of those assertions.  First, it is not 
clear from the record whether the veteran's 1973 commercial 
pilot certificate included an instrument rating as the 
veteran asserts that he was not already qualified for the 
Commercial Certificate with Instrument Rating.  Second, 
assuming it did not, the record is conflicting regarding the 
type of course the veteran was enrolled in from February to 
November 1994.  Third, it is not readily apparent from the 
record whether Kirtland Aero Club did give full credit for 
the veteran's previous experience and shorten the veteran's 
training time based on such experience.  In its April 1997 
Statement of the Case, the RO indicated that the veteran was 
not entitled to the benefits at issue on the basis that he 
was not permitted "training for an objective he [was] 
already qualified for per 38 C.F.R. § 21.7110."  Absent 
additional information, the Board is unable to address the 
matters raised by the veteran in this case.  

In addition, attached to the veteran's VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in June 1997, are pilot 
logbook entries dated in 1973 and 1994, and a list of 
training hours submitted presumably to support the veteran's 
contention that he did not have an instrument rating when he 
enrolled in February 1994, that he completed an instrument 
rating in November 1994, and that his school gave him credit 
for training hours completed in 1973.  However, the 
attachments were not considered by the RO prior to the RO's 
transfer of the claims file to the Board for the purpose of 
conducting a hearing and appellate review.  As this evidence 
may be crucial to a determination in this case, it should be 
initially considered by the RO on REMAND. 

During the pendency of his appeal, criteria for approving 
flight courses for educational assistance programs were 
revised.  Specifically, by regulatory amendment effective 
June 23, 1998, substantive changes were made to regulations 
governing flight training.  See 63 Fed. Reg. 34127-34129 
(1998).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In this case, 
the applicability date of the revised regulations is August 
1, 1996.  In light of the fact that the veteran perfected his 
appeal in June 1997, on REMAND, the RO should determine 
whether the claim should be considered under both the former 
and revised criteria.  In the event the RO determines that 
consideration under both sets of criteria is warranted, and 
continues to deny the claim, the veteran should be notified 
of the revised regulations so that he may respond with 
appropriate arguments in support of his entitlement to the 
claimed benefit.

Finally, in a letter dated February 1996, the veteran 
disputed the figures at which the RO derived in determining 
the amount of the veteran's overpayment.  In light of the 
veteran's dispute and because the Board is uncertain whether 
the RO adjusted the overpayment following the veteran's 
submission of corrected certifications in December 1995, an 
audit should be prepared showing the correct amount of the 
overpayment at issue and the period covered by the 
overpayment, and explaining how the exact amount of the 
indebtedness at issue was derived.

To ensure that all relevant evidence is obtained and 
developed and that due process requirements are met, this 
case is REMANDED to the RO for the following action:

1.  The RO should obtain information from 
the flight school from which the veteran 
received his commercial pilot certificate 
in 1973 regarding whether the pilot 
certificate obtained by the veteran in 
1973 included an instrument rating.  If 
such records are unavailable, the RO 
should determine the standard sequence of 
training in 1973.  In other words, the RO 
should determine whether it was typical 
in 1973 for an individual to obtain a 
commercial pilot certificate without 
obtaining an instrument rating.

2.  The RO should contact Kirtland Aero 
Club for clarification regarding the 
course taken by the veteran during the 
period February 25, 1994 to November 22, 
1994.  The RO should determine whether 
Kirtland Aero Club gave the veteran 
credit for his previous experience and 
whether the veteran's training time was 
shortened accordingly.

3.  The RO should also determine whether 
the program identified by Kirtland Aero 
Club was approved for veterans training 
during that time period.  If the RO 
believes that the course described, or 
any component thereof, was improperly 
approved by the VA, the RO should obtain 
evidence confirming that fact from the 
appropriate authority.  

4.  Thereafter, the RO should consider 
all of the evidence of record, clarify 
the correct amount of the overpayment at 
issue and the period covered by the 
overpayment, and explain how the exact 
amount of the indebtedness at issue was 
derived.  Thereafter, it should 
readjudicate whether the overpayment at 
issue was properly created.  In the event 
that an overpayment remains, a written 
paid-and-due audit should be prepared and 
inserted into the claims folder, and a 
copy provided to the veteran.  The RO 
should clearly indicate amounts paid to 
the veteran and the dates of payments, as 
well as the amounts that should have been 
paid to him, and explain how the amount 
that should have been paid was derived.  
The RO should consider the applicability 
of the regulatory changes in 38 C.F.R. §§ 
21.4235, 21.4263 [63 Fed. Reg. 34127-
34131 (1998)], in light of Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

5.  In addition, the veteran should be 
furnished a Supplemental Statement of the 
Case, which includes all regulations on 
which the RO based its denial, a 
comprehensive explanation of the 
rationale of the denial, and if 
appropriate, the revised criteria 
governing flight training approval, and 
afford the applicable time period to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to further develop the 
veteran's claim and to afford him due process of law.  The 
Board intimates no opinion, favorable or unfavorable, as to 
the merits of the claim.  The veteran is free to submit any 
additional evidence he wishes to have considered in 
connection with this appeal; however, no action is required 
until he is further notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 8 -


